USCA4 Appeal: 19-4745      Doc: 40         Filed: 02/25/2022     Pg: 1 of 4




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 19-4745


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        JAMES MICHAEL HILL,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Southern District of West Virginia, at
        Charleston. John T. Copenhaver, Jr., Senior District Judge. (2:18-cr-00216-1)


        Submitted: November 16, 2021                                 Decided: February 25, 2022


        Before DIAZ, RICHARDSON, and QUATTLEBAUM, Circuit Judges.


        Affirmed in part, vacated in part, and remanded by unpublished per curiam opinion.


        ON BRIEF: Diana Stavroulakis, Weirton, West Virginia, for Appellant. Michael B.
        Stuart, United States Attorney, L. Alexander Hamner, Assistant United States Attorney,
        OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
        Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 19-4745      Doc: 40         Filed: 02/25/2022      Pg: 2 of 4




        PER CURIAM:

               James Michael Hill pled guilty to distribution of marijuana, in violation of 21 U.S.C.

        §§ 2, 841(a)(1), and possession of a firearm as a felon, in violation of 18 U.S.C.

        §§ 922(g)(1), 924(a)(2). The district court sentenced Hill below the Sentencing Guidelines

        range to 97 months’ imprisonment followed by 3 years’ supervised release. On appeal,

        Hill’s attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

        asserting that there are no meritorious grounds for appeal but questioning whether Hill’s

        sentence is reasonable, and a supplemental brief asserting that Hill’s § 922(g) conviction

        is invalid. Although notified of his right to do so, Hill has not filed a pro se supplemental

        brief. For the reasons that follow, we affirm in part, vacate in part, and remand.

               We first consider Hill’s challenge to his § 922(g) conviction. After Hill pled guilty,

        the Supreme Court issued Rehaif v. United States, 139 S. Ct. 2191, 2194 (2019), in which

        the Court held that, to convict a defendant under § 922(g), the government “must show that

        the defendant knew he possessed a firearm and also that he knew he had the relevant status

        when he possessed it.” Hill argues that his § 922(g) conviction must be vacated based

        on Rehaif because the district court failed to advise him of the knowledge-of-status element

        during the plea colloquy. However, to obtain relief based on a Rehaif error, a defendant

        must demonstrate that “there is a ‘reasonable probability’ that he would not have pled

        guilty” had the district court “correctly advised him of the mens rea element of the

        offense.” Greer v. United States, 141 S. Ct. 2090, 2097 (2021). No reasonable probability

        exists here: there is no question that Hill, who served substantial prison time for a prior

        drug conviction and who explicitly affirmed during his plea hearing that he was aware of

                                                     2
USCA4 Appeal: 19-4745       Doc: 40         Filed: 02/25/2022     Pg: 3 of 4




        that conviction and that it prohibited him from possessing firearms, knew that he was a

        felon when he possessed the firearms.        We therefore conclude that Hill’s § 922(g)

        conviction remains valid.

               Turning to Hill’s sentence, “in order to sentence a defendant to a non-mandatory

        condition of supervised release, the sentencing court must include that condition in its oral

        pronouncement of a defendant’s sentence in open court.” United States v. Singletary, 984

        F.3d 341, 345 (4th Cir. 2021); see United States v. Rogers, 961 F.3d 291, 296-98 (4th Cir.

        2020). We have reviewed the record and conclude that the special conditions of supervised

        release orally announced by the district court are not consistent with those listed in the

        written judgment. Accordingly, Hill “has not been sentenced to those conditions, and a

        remand for resentencing is required.” Singletary, 984 F.3d at 344. Because we vacate the

        sentence, we do not address any of the sentencing claims advanced by counsel on appeal

        at this time. See id. at 346-47.

               In accordance with Anders, we have reviewed the entire record in this case and

        have found no other meritorious grounds for appeal.            We therefore affirm Hill’s

        convictions, but we vacate his sentence and remand for resentencing. This court requires

        that counsel inform Hill, in writing, of the right to petition the Supreme Court of the United

        States for further review. If Hill requests that counsel file such a petition, but counsel

        believes that such a petition would be frivolous, then counsel may move in this court for

        leave to withdraw from representation. Counsel’s motion must state that counsel served a

        copy thereof on Hill. We dispense with oral argument because the facts and legal



                                                      3
USCA4 Appeal: 19-4745      Doc: 40        Filed: 02/25/2022     Pg: 4 of 4




        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                             AFFIRMED IN PART,
                                                                              VACATED IN PART,
                                                                               AND REMANDED




                                                    4